DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

With regards to claim 19, “comprising receiving input though the user interface”, should be - - receiving input through the user interface - - .
With regards to claim 24, it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6 and 9-21, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Witch regards to claim 3, the claim is redundant by reciting pitch detection comprises pitch detection. Please clarify what is intended. 
With regards to claim 6, line 2 recites “the identity of the stored digital audio file”, wherein no previous mention of determining or identifying the stored digital audio file is made, merely mapping a stored digital audio file, therefore there is insufficient antecedent basis for the recitation of “the identity” in the claim.
Claim 6 further recites the limitations "the frequency information" and “the frequency or amplitude” of the stored digital audio file in lines 4 and 7-8.  There is insufficient antecedent basis for these limitations in the claim, given there is no previous mention of frequency information, frequency or amplitude of the stored digital audio file.
Claim 9 recites the limitation "the analog processed amp signal" in line 12.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of an analog processed amp signal in the claim, only an analog processed signal, recited in line 10.
Claim 11 recites the limitation "the output gain or volume of the analog processed signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of an output gain or volume of the analog processed signal.
As for claim 16, preceding claims recite that the manipulation occurs on the digital signal and uses sampling, however, claim 16 recites that the sampling utilizes the analog audio signal. Please clarify.
Claim 20 is indefinite; is unclear what the Applicant intends by transmitting input from a user interface to the user interface application, when input is received directing through the user interface application in the preceding claim. In the claims the user interface application is a user interface so it is unclear how input is transmitted from a user interface to another user interface. Please clarify.
As for claim 21, it is unclear how pitch detection and frequency analysis can be inputted into the user interface, given they are processes and not parameters or information, and also it is unclear if this pitch detection and frequency analysis relate to the pitch detection and frequency analysis performed in preceding claim 9.
Claims 10, 12-15 and 17-19 depend from and therefore include the rejected limitations discussed above.
As for claim 25, it is unclear how the sampler is mounted to a stringed instrument, as recited in preceding claim 24, if the sampler is a pedal, as recited in claim 25. Please clarify.
As for claim 26, it is unclear if the recited switch is different for the previously recited switch of claim 22. Please clarify.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Miller (9,318,086).
In terms of claims 1 and 2, Miller teaches a process/method comprising collecting a digital input, obtained form an analog-to-digital converter, performing initial pitch detection, manipulating the digital input signal, and outputting an audio signal (see column 7, lines 9-17 and 40-57, column 10 line 59 – column 11, line 6, column 11, lines 60-66, column 12, lines 3-32 and column 21, lines 54-56.
As for claim 3, Miller teaches performing frequency analysis and pitch detection (see references cited above and also column 6, lines 21-39 and column 7, lines 29-36).
As for claims 4 and 5, Miller teaches using FFT, collecting frequencies in ranges, determining dominant or fundamental frequencies and determining corresponding pitches for pitch shifting manipulation (see references cited above, including column 7, lines 9-17, 29-36 and 40-57, column 8, line 61 – column 9, line 15, column 9, lines 25-34, column 11, lines 29-52, column 12, lines 4-32 and column 14, lines 18-28).
As for claim 6, miller teaches mapping pitch and frequency data, altering the input digital signal using frequency data/information, selecting portions of the pitch and frequency data to combine or mix, and modulating the input signal using frequency data (see references cited above and column 6, lines 30-39, column 19, lines 18-29 and claim 24).
As for claim 7, Miller teaches onset detection (see references cited above and column 7, lines 15-17 and column 13, lines 27-35).
As for claim 8, Miller teaches manipulation in the frequency and time domain (see references cited above including column 7, lines 29-39) and the conversion of digital to analog (see column 14, line 59 – column 15, line 5).
In terms of claim 9, Miller teaches the similar elements as discussed above in claims 1-3, 7 and 8, including transmission to a post effects device (please see the references cited above).
As for claim 10, Miller teaches receiving input from instruments such as guitars and effects pedals (see column 4, lines 24-51, column 6, lines 57-58, and column 8, lines 39-44).
As for claim 11, Miller teaches the use of preamplifiers and volume control (see column 4, lines 24-37 and column 8, lines 24-44).
As for claim 12, Miller teaches outputting the audio signal to an external device (see references cited above, including column 8, lines 42-44).
As for claim 13, Miller teaches the use of a pre-amp (812) (see Figures 25- 30).
As for claim 14, Miller again teaches an operation amplifier (812) and the use of potentiometers (see column 8, lines 24-39).
As for claims 15-17, Miller teaches sampling at a rate between 22-192 kHz (see column 10, line 60 – column 11, line 6).
As for claim 18, Miller teaches non-transitory computer readable storage, effects processor and a user interface (see references cited above, and column 24, lines 14-23).
As for claims 19-21, Miller teaches received input through the user interface (see references cited above, including column 8, lines 24-39, column 9, lines 39-42, column 12, lines 16-20, column 14, lines 48-52 and column 15, lines 21-31).
In terms of claim 22, Miller again teaches an audio input device, a post effects device, a pre-amp, an analog-to-digital converts (A/D), a processor (DSP), a digital-to analog converter (D/A) and an audio output device , and further teaches a switch (see Figure 30).
As for claims 23, Miller teaches the components enclosed with a musical instrument, a stomp box, a microphone, etc., (see references cited above).
 As for claims 24 and 25, Miller teaches the components mounted with musical instrument or in a stomp box or effects pedal (see references cited above and column 8, lines 39-44 and column 10, lines 18-23).
As for claim 26, Miller again teaches switches, button, potentiometers, display, etc. (see references cited above and column 15, lines 21-26 and column 19, lines 5-8).
As for claims 27 and 30, Miller teaches the use of jacks (see column 15, lines 53-55 and column 16, lines 2-5).
As for claim 28, Miller etches the switch as a latched switch, switching the raw output to the output through a multiplexer or adder, or switching the processed signal from the DSP path to the output (see column 19, lines 23-26).
As for claim 29, Miller again etches implementation in a stomp box, wherein the switches and controls are operated by a user’s foot (see references cited above).
As for claims 31 and 32, Miller again etches a user interface input device, utilizing touchscreen and other controls (see references cited above and  column 8, lines 35-39 and column 14, lines 39-41).
As for claim 33, Miller again teaches the use of potentiometers, and operational amplifiers (see references cited above), and further teaches wet/dry control blend (see column 9, lines 43-51, column 13, lines 7-12, column 19, lines 20-22 and column 25, lines 57-60).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited, provided by the Examiner, in particular the US patent application publications to Rutledge et al. (US 2013/0025435) and Jung (US 2005/0115382), and the US patents to Meisel et al. (5,054,085), Furuhashi et al. (5,430,241), Zimmerman (5,563,358) and Timis et al. (5,792,971).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        5/3/2021